Citation Nr: 1016097	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-38 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to service-connected post-traumatic stress 
disorder and/or diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to June 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran is seeking service connection for hypertension.  
He contends that this disorder is secondary to his service-
connected posttraumatic stress disorder (PTSD) and/or his 
service-connected diabetes mellitus, type II.  In August 
2008, the Board remanded this issue because the evidence of 
record did not include a determination of whether the 
Veteran's hypertension was caused or aggravated by the 
Veteran's service-connected PTSD or his service-connected 
diabetes mellitus, type II.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As such, the Board directed the AMC to 
conduct further development, including scheduling the Veteran 
for a VA examination.  

In July 2009, after the Veteran's appeal had been remitted 
for further appellate review, the Board found that the 
directives of the August 2008 remand were not substantially 
completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Specifically, the Board found that the VA examination that 
was scheduled pursuant to the August 2008 remand did not 
address whether the Veteran's service-connected PTSD and/or 
diabetes mellitus, type II, aggravated his hypertension.  
Consequently, the Board remanded the Veteran's claim to the 
AMC and directed the AMC to obtain a supplemental opinion 
from the VA examiner concerning aggravation.  Id.  

Further, the Board directed the AMC to request that the 
Veteran identify all VA and non-VA medical providers who have 
treated him for his hypertension, PTSD, and diabetes 
mellitus, type II, since the May 2009 supplemental statement 
of the case.  
In September 2009, on behalf of the AMC, the VA Regional 
Office in Huntington, West Virginia sent the Veteran a letter 
requesting him to identify all VA and non-VA medical 
providers who have treated him for his hypertension, PTSD, 
and diabetes mellitus, type II, since the May 2009 
supplemental statement of the case.  In October 2009, the 
Veteran submitted a letter to the RO wherein he stated that 
he received treatment for his hypertension, PTSD, and 
diabetes mellitus, type II, at the VA Outpatient Clinic in 
Mt. Vernon, Missouri, and the VA Medical Center in 
Fayetteville, Arkansas.  The Veteran then requested that VA 
obtain additional treatment records from these medical 
facilities in support of his service-connection claim.  This 
letter was time-stamped as received by the RO on October 28, 
2009.  Despite receiving this letter, the RO did not attempt 
to obtain the treatment records identified by the Veteran.  

On December 11, 2009, the VA Regional Office in Huntington, 
West Virginia issued a supplemental statement of the case 
continuing the denial of the Veteran's service-connection 
claim.

The Veteran's October 2009 letter was time-stamped as 
received by the VA Regional Office in Huntington, West 
Virginia on December 28, 2009.  Despite receiving this 
letter, the VA Regional Office in Huntington, West Virginia 
did not attempt to obtain the treatment records identified by 
the Veteran before remitting the Veteran's claim to the 
Board.  As such, the Board finds that the VA Regional Office 
in Huntington, West Virginia did not comply with directives 
of the July 2009 remand.  Compliance with Board remand 
directives is neither optional nor discretionary.  Id.  Where 
the remand orders of the Board are not fully implemented, the 
Board itself errs in failing to insure compliance.  Id.  
Thus, the Board finds that a remand is warranted in order to 
obtain the Veteran's treatment records from the VA Outpatient 
Clinic in Mt. Vernon, Missouri, and the VA Medical Center in 
Fayetteville, Arkansas.  The Veteran's service connection 
claim must then be re-adjudicated, incorporating all relevant 
treatment reports obtained from these medical facilities.


Accordingly, the case is remanded for the following action:

1.  The AMC/RO must obtain copies of the 
Veteran's treatment records from the VA 
Outpatient Clinic in Mt. Vernon, 
Missouri, and the VA Medical Center in 
Fayetteville, Arkansas, that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the 
AMC/RO.  If, after making reasonable 
efforts to obtain the named records the 
AMC/RO is unable to secure same, the 
AMC/RO must notify the Veteran and his 
representative and (a) identify the 
specific records the AMC/RO is unable to 
obtain; (b) briefly explain the efforts 
that the AMC/RO made to obtain those 
records; (c) describe any further action 
to be taken by the AMC/RO with respect to 
the claim; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  If additional medical records 
pertinent to the Veteran's claim on appeal 
are received, the AMC/RO must associate 
such records with the claims file.  The 
claims file must be forwarded to the 
examiner who provided the October 2009 VA 
opinion.  The RO must then request the 
examiner to review the additional medical 
records and indicate whether the 
additional medical records indicate 
whether the Veteran's hypertension was 
aggravated by the his service-connected 
PTSD and/or diabetes mellitus, type II, to 
include whether any medication prescribed 
for the Veteran's PTSD and/or diabetes 
mellitus, type II, aggravated his 
hypertension.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.


3.  If another examination is necessary, 
the RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The AMC/RO must then re-adjudicate the 
Veteran's service connection claim for 
hypertension, secondary to PTSD and/or 
diabetes mellitus, type II, including 
consideration of any additional evidence 
received since the May 2009 supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

